     Case 2:19-cv-02188-JAM-AC Document 17 Filed 05/06/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DEIRDRE P. MARSH-GIRARDI,                       No. 2:19-cv-2188 JAM AC
12                      Plaintiff,
13           v.                                       ORDER
14    CLIENT RESOLUTION
      MANAGEMENT, LLC,
15
                        Defendant.
16

17          This matter was referred to a United States Magistrate Judge pursuant to Local Rule

18   302(c)(19).

19          On February 28, 2020, the magistrate judge filed findings and recommendations herein

20   which were served on the parties and which contained notice that any objections to the findings

21   and recommendations were to be filed within twenty-one days. ECF No. 9. Neither party has

22   filed objections to the findings and recommendations.

23          The court has reviewed the file and finds the findings and recommendations to be

24   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

25   ORDERED that:

26          1. The findings and recommendations filed February 28, 2020, are adopted in full;

27          2. Plaintiff’s January 30, 2020 motion for default judgment (ECF No. 7) is DENIED

28   without prejudice to renewal upon effective proper service of process; and
                                                      1
     Case 2:19-cv-02188-JAM-AC Document 17 Filed 05/06/20 Page 2 of 2

 1          3. Plaintiff is granted and extension of 30 days from the date these findings and

 2   recommendations are adopted to serve defendant. See Fed. R. Civ. P. 4(m).

 3

 4   DATED: May 6, 2020

 5                                        John A. Mendez_________________________

 6                                        United States District Court Judge

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
